Citation Nr: 18100276
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-31 312A
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED: 1	Entitlement to service connection for nasal polyposis.
 
ISSUE
Entitlement to service connection for nasal polyposis.
INTRODUCTION
The Veteran had active service from June 1990 to September 2012.  
REMAND
Treatment records dated during the Veterans service reveal findings of nasal polyps/nasal polyposis.  In September 2014 the Veteran provided VA with a Department of Veterans Affairs Summarization of Episode Note which evidenced the Veteran was undergoing ongoing treatment at the Tampa VA Medical Center (VAMC) for nasal polyposis.  Treatment records documenting the ongoing treatment for nasal polyposis at the Tampa VAMC have not been associated with the file.  This must be done.  
Additionally, in light of the longstanding evidence of nasal polyps, the Board finds another VA examination should be conducted to determine whether the Veteran currently has nasal polyps.  While the Board acknowledges that the Veteran underwent a VA examination in August 2012, the examination provided conflicting information.  The examiner noted a diagnosis of nasal polyps, but then indicated that the Veteran did not have nasal polyps.  Moreover, the Veteran contends that the examination is inadequate due to the fact that the examiner only viewed the entrance of his nares with a routine otoscope, rather than a much longer nasal endoscope which ENT providers have used in the past along with a CT scan.  The Board finds, a new VA examination is warranted.   
 
The matter is REMANDED for the following action:
1.  Undertake appropriate development to obtain all outstanding VA records, to include all treatment records from the Tampa VAMC.   
2.  Afford the Veteran an examination to determine whether the Veteran has nasal polyposis related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  
The examiner should clarify whether the Veteran has nasal polyposis.  The examiner should perform all necessary testing to confirm the diagnosis, including a nasal endoscopy if appropriate.  
If nasal polyposis is diagnosed, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the nasal polyposis began in service or is etiologically related to the Veterans active service.  The examiner must provide a rationale for all opinions expressed.  The examiner should consider the in-service treatment and findings of nasal polyposis, beginning in September 1998.  The examiner should consider the computerized tomography imaging of the sinuses in October 1998 and January 2007.   The examiner should also consider the normal radiographic imaging in August 2012.  
If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.
3.  Thereafter, readjudicate the Veterans claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Snyder, Counsel

